Citation Nr: 0316545	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for scars on 
the left foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On December 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  
		
1.  Make arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded the following examination(s):  
Podiatric, dermatologic, and/or 
surgical examination(s):  The 
examiner(s) should review the claims 
folder, examine appellant, and 
determine the nature, extent, and 
severity of appellant's service-
connected left foot disability, 
currently classified as a scar, 
residual of left foot injury.  The 
examiner(s) should differentiate 
which symptoms are reasonably 
attributable to the service-
connected left foot scar disability 
versus any other left foot disorder 
that may be present.  It should be 
pointed out that a September 2002 
rating decision denied service 
connection for left hallux valgus.  

All indicated tests and studies 
should be conducted, and color 
photographs of the left foot scar 
area should be accomplished, if 
feasible.  

The examiner(s) should provide a 
detailed description of the left 
foot scar manifested, including but 
not limited to:  

A.  What is the exact anatomical 
location of the service-connected 
left foot scar?

B.  What is the size of the scar 
area in square inches or square 
centimeters?

C.  Is the scar superficial (not 
associated with underlying soft 
tissue damage)?

D.  Is the scar deep (associated 
with underlying soft tissue damage)?

E.  Is the scar unstable (with 
frequent loss of covering of skin 
over the scar)?

F.  Is the scar well-healed, 
painful, tender, adherent, and/or 
ulcerated? 

G.  Does the service-connected left 
foot scar in and of itself cause 
limited motion or other limitation 
of function of an affected bodily 
part, and if so, describe in detail 
the limitation(s) and extent and 
severity thereof?  If the scar does 
not cause limited motion or other 
limitation of function of an 
affected bodily part, this should be 
specifically recorded in the 
examination report.  

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected left foot scar disability 
should be described in detail.

The examiner(s) should adequately 
summarize the relevant medical 
history and clinical findings, and 
provide detailed reasons for the 
medical conclusions reached.  

2.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





